Citation Nr: 0916014	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-11 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an initial disability evaluation greater than 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was granted an initial 10 percent disability 
rating for PTSD in a June 2005 rating decision.  In a July 
2007 rating decision, the RO increased the initial disability 
rating to 30 percent, effective from the original date of 
service connection.  

The Veteran was afforded one VA psychiatric examination in 
April 2005, upon which the 10 percent rating was based.  The 
30 percent rating was based upon testimony during a June 2006 
RO formal hearing as well as Vet Center treatment records.

In June 2008, the Veteran submitted a statement and 
additional Vet Center treatment records, in support of a 
"psychiatric condition increased rating".  Because 4 years 
have passed since the initial VA PTSD examination in April 
2005, and (most importantly) the Veteran contends that his 
condition has worsened, the Board finds that the Veteran must 
be afforded a new examination.  

Additionally, the RO should attempt to obtain any recent 
medical records not already in the claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all of the 
veteran's VA medical records from June 
2006 through the present not already 
included in the claims file.  

2.  The RO should request of the veteran 
any private treatment records not already 
included in the claims file, if any.

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his PTSD.

4.  After completing the above 
development, the RO should readjudicate 
the claim on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




